Title: From Thomas Jefferson to James Hillhouse, 2 March 1801
From: Jefferson, Thomas
To: Hillhouse, James



Sir
Washington Mar. 2. 1801.

I beg leave through you to inform the honorable the Senate of the US. that I propose to take the oath which the Constitution prescribes to the President of the US. before he enters on the execution of his  office, on Wednesday the 4th. inst. at twelve aclock in the Senate chamber.
I have the honor to be with the greatest respect Sir Your most obedient and most humble servant 

Th: Jefferson

